Name: Commission Regulation (EU) NoÃ 1017/2010 of 10Ã November 2010 opening the sale on the internal market of cereals held by the intervention agencies of the Member States
 Type: Regulation
 Subject Matter: trade policy;  economic geography;  plant product
 Date Published: nan

 11.11.2010 EN Official Journal of the European Union L 293/41 COMMISSION REGULATION (EU) No 1017/2010 of 10 November 2010 opening the sale on the internal market of cereals held by the intervention agencies of the Member States THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(f) in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (2) provides that cereals held by the intervention agencies are to be sold by invitation to tender. (2) The Member States have intervention stocks of common wheat and barley. To meet market needs, these stocks of cereals should be made available on the internal market. To this end, standing invitations to tender should be opened for the resale on the internal market of cereals held by the intervention agencies of the Member States. Each sale should be considered to constitute a separate invitation to tender. (3) To take account of the situation on the internal market, provision should be made for the Commission to manage this invitation to tender. In addition, provision must be made for an award coefficient for tenders offering the minimum selling price. (4) To ensure sound management of the system, the conditions and deadlines for transmission of the information required by the Commission should be laid down. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Scope A tendering procedure shall be opened for the resale of intervention stocks of cereals on the internal market, in accordance with the provisions of Title III of Regulation (EU) No 1272/2009. The maximum quantities available per Member State are listed in the Annex to this Regulation. Article 2 Dates of submission 1. The closing date for the submission of tenders for the first partial invitation to tender shall be 11:00 (Brussels time) on 24 November 2010. The deadline for the submission of tenders under subsequent partial invitations to tender shall be on the following days at 11:00 (Brussels time):  8 and 15 December 2010,  12 and 26 January 2011,  9 and 23 February 2011,  9 and 23 March 2011,  13 and 27 April 2011,  11 and 25 May 2011,  15 and 29 June 2011. 2. Tenders shall be submitted to the intervention agencies approved by the Member States, the list of which is published on the internet (3). Article 3 Notification to the Commission The notification provided for in Article 45 of Regulation (EU) No 1272/2009 shall be made by 16:00 (Brussels time), on the closing date for submission of tenders referred to in Article 2 of this Regulation. Article 4 Decisions on the basis of tenders In accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007 the Commission shall fix, for each cereal concerned and by Member State, the minimum selling price, or decide to take no action in respect of the tenders received, in accordance with Article 46 of Regulation (EU) No 1272/2009. Article 5 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 2010. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 349, 29.12.2009, p. 1. (3) The addresses of the intervention agencies are available on the European Commission website CIRCA (http://circa.europa.eu/Public/irc/agri/cereals/library?l=/publicsdomain/cereals/intervention_agencies&vm=detailed&sb=Title) ANNEX List of invitations to tender (tonnes) Member State Quantities made available for sale on the internal market Common wheat Barley Maize CN Code 1001 90 1003 00 1005 90 00 Belgium  0  Bulgaria 0 0  Czech Republic 60 937 136 395  Denmark  59 550  Germany  1 100 935  Estonia  40 060  Ireland    Greece    Spain    France  70 385  Italy    Cyprus    Latvia  0  Lithuania 0 91 377  Luxembourg    Hungary 4 418 30 258 0 Malta    Netherlands    Austria  20 541  Poland 0 0  Portugal    Romania  0  Slovenia    Slovakia 0 80 112  Finland 22 757 784 136  Sweden  148 260  United Kingdom  151 136   means: no intervention stock of this cereal in this Member State.